UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT Under the Securities Act of 1933 NEW DAY FINANCIAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 27-0427276 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 55 S Valle Verde Dr. #235-106 Henderson, Nevada 89012 (702) 245-5765 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Laughlin Associates, Inc. 2arson Street Carson City, NV 89706 (775) 883-8484 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Randall V. Brumbaugh, Esq. 417 W. Foothill Blvd., B-175 Glendora, CA 91741 (626) 335-7750 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Tile of each class of securities to be registered Amount of Shares to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock 950,000 (1) $0.01 (2) This registration statement registers the potential resale of 950,000 shares of commons tock held by security holders of the Registrant. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o).Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shareholders were sold to our shareholders in a private placement memorandum.The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Prospectus NEW DAY FINANCIAL MANAGEMENT, INC. 950,000 shares of common stock $0.01 per share New Day Financial Management, Inc. is registering an aggregate of 950,000 shares of its common stock that are to be sold, from time-to-time, by one or more of the Selling Stockholders and their transferees, pledges, donees or their successors (collectively referred to hereinafter as the “Selling Stockholders”).The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices.The company is not listed on any exchange, thus no market for our shares exists and there is no assurance that one will develop.To date, no effort has been made to obtain listing on the OTC Bulletin Board or any national securities exchange or association.The company has not approached any broker/dealers with regard to assisting the company to apply for such listing.The proceeds from the sale of the Selling Stockholders’ shares will go directly to the Selling Stockholders and will not be available to us.The Selling Stockholders are listed under “Selling Security Holders” on page 10. Prior to this offering, there has been no public market for our common stock. This investment involves a high degree of risk.Our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this prospectus.You should purchase shares only if you can afford a complete loss of your investment.See “Risk Factors” starting on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Offered by the Selling Stockholders Number of Shares Offering Price Underwriting Discounts & Commissions (See "Plan of Distribution" beginning on page 12) Proceeds to the Company Per Share 1 Total This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the SEC becomes effective.This Prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted or would be unlawful prior to registration or qualification under the securities laws of any such state. Resale transactions may not take place due to the absence of registration or applicable exemptions. New Day Financial Management, Inc. does not plan to use this offering prospectus before the effective date. The date of this Prospectus is May 13, 2010 2 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY AND RISK FACTORS 4 Use of Proceeds 10 Determination of Offering Price 10 Selling Security Holders 11 Plan of Distribution 12 Description of Securities 13 Interest of Named Experts and Counsel 15 Description of Business 15 Legal Proceedings 17 Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 18 Financial Statements 20 Management's Discussion and Plan of Operation 35 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 37 Directors, Executive Officers, Promoters and Control Persons 37 Executive Compensation 39 Security Ownership of Certain Beneficial Owners and Management 39 Certain Relationships and Related Transactions 40 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 40 INFORMATION NOT REQUIRED IN PROSPECTUS 42 Other Expenses of Issuance and Distribution. 42 Indemnification of Directors and Officers. 42 Recent Sales of Unregistered Securities. 42 Exhibits 43 Undertakings 43 SIGNATURES 45 3 PROSPECTUS SUMMARY AND RISK FACTORS You should read the following summary together with the entire prospectus, including the more detailed information in our financial statements and related notes appearing elsewhere in this prospectus.You should carefully consider the matters discussed in “Risk Factors” beginning on page 6. The Company We were incorporated in the State of Nevada on February 15, 2007 as New Day Financial Management, Inc.We are a development stage company that provides small businesses with focused management and financial strategies to execute and grow their businesses.Through close interaction with clients, we analyze existing operations and processes, define strengths and weaknesses and provide the tools and strategies to increase profitability. Our management brings an aggregate of over 100 years of business acumen to share with clients.All clients, to date, have thus far been provided by our officers and sole director.In the year ended December 31, 2009, we began to generate revenues from operations in the amount of $13,500.Despite generating such revenues, we cannot guarantee that we will grow our business or that we will be able continue to realize sales.We have no long-term agreements to provide services and have no guaranteed revenue streams. Since our inception to December 31, 2009, we generated net income of $1,460 on $13,500 in total sales, while incurring $12,040 in aggregate expenses.We believe that our lack of significant operating history and uncertainty regarding our ability to generate significant revenues are material concerns.Additionally, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from operating activities will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in this registration statement. As of the date of this prospectus, New Day Financial Management has 2,900,000 shares of $0.001 par value common stock issued and outstanding. Our address and telephone number are: 55 S Valley Verde Drive #235-106 Henderson, Nevada 89012 Telephone (702) 245-5765 Our fiscal year end is December 31. Offering by the Selling Stockholders The offering partially consists of shares offered by the Selling Stockholders.The Selling Stockholders are offering 950,000 shares of our currently issued and outstanding common stock as soon as practicable after this Registration Statement becomes effective.The selling shareholders will sell at a price of $0.01 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices.To date, no effort has been made to obtain listing on the OTC Bulletin Board or any national stock exchange or association.The company has not approached any broker/dealers with regard to assisting the company to apply for such listing. Resale transactions may not take place due to the absence of registration or applicable exemptions.Apart from the States of California, Florida and Nevada, we have not made any determinations as to where such resale transactions may or may not occur.Resale transactions in any state except California, Florida and Nevada require proper diligence on the part of the investor. The offering price of $0.01 for the common stock being registered for hereby is what the selling shareholders had paid for their shares. 4 All proceeds from sales of shares by the Selling Stockholders will go directly to the Selling Stockholders and none will be available to New Day Financial Management, Inc. New Day Financial Management, Inc. has agreed to pay all costs and expenses relating to the registration of its common stock, but the Selling Stockholders will be responsible for any related commissions, taxes, attorney's fees and related charges in connection with the offer and sale of the shares.The Selling Stockholders may sell their common stock through one or more broker/dealers, and such broker/dealers may receive compensation in the form of commissions. Our Transfer Agent is expected to be Empire Stock Transfer, Inc., 2470 St. Rose Pkwy Suite 304, Henderson, NV 89074, Phone: (702) 818-5898. Summary Financial Information The summary financial data are derived from the historical financial statements of New Day Financial Management, Inc.This summary financial data should be read in conjunction with "Management's Discussion and Plan of Operations" as well as the historical financial statements and the related notes thereto, included elsewhere in this prospectus. Balance Sheet Data December 31, ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $
